United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.V., Appellant
and
U.S. POSTAL SERVICE, SANTA CLARA POST
OFFICE, Santa Clara, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1184
Issued: November 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2007 appellant filed a timely appeal of a June 18, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs, denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this nonmerit
decision. The last merit decision of record was the Office’s May 19, 2006 decision denying
appellant’s emotional condition claim. Because more than one year has elapsed between the last
merit decision dated May 19, 2006 and the filing of the appeal, the Board lacks jurisdiction to
review the merits of his claim.1
ISSUE
The issue is whether the Office properly denied further review of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On December 17, 2005 appellant, then a 30-year-old city letter carrier, filed an
occupational disease claim alleging that he first became aware of his emotional condition on
November 2, 2004 and that on March 15, 2005 he realized it was employment related. He
stopped work on July 28, 2005.2
On December 22, 2005 the Office received factual and medical information including an
undated statement and June 26, 2005 statement by appellant, a June 17, 2005 letter directing
appellant for a fitness-for-duty evaluation; an undated statement regarding June 15, 2005 by
Larry Saclayan, supervisor, Mission Station; a June 17, 2005 statement by Richard Cooper,
manager, Mission Station; statements dated September 29 2005 by Terry Medeiros, supervisor,
customer service, Carolyn G. McAlliser, manager, customer service; a June 23, 2006 e-mail
regarding appellant’s fitness for duty; a June 20, 2005 letter from Cathy Shearer, postmaster, to
Dr. Aftim Saba, an employing establishment physician, requesting a fitness-for-duty evaluation
on appellant; a September 2, 2005 statement by Brian Voigt, Union Executive Vice President,
noting that the fitness-for-duty information provided to Dr. Saba failed to contain information
regarding an incident between appellant and another employee; an undated statement by Phyllis
Goff, a coworker; an undated statement by Kirk Yokoyama, supervisor; disability notes dated
September 11 and December 16, 2005 by Ms. Avila-Pandey, M.S., a marriage and family
therapist; the first page of a March 24, 2004 Equal Employment Opportunity (EEO) Commission
decision; a July 28, 2005 settlement agreement regarding appellant’s fitness-for-duty
examination and a July 14, 2006 Social Security Administration decision denying his claim for
disability benefits.
In a September 11, 2005 note, Ms. Avila-Pandey requested appellant’s disability leave be
extended to September 11, 2005 and possibly September 19, 2005 from September 4, 2005. In a
December 16, 2005 disability note, she requested that the employing establishment authorize
appellant’s leave request for November and December 2005 and released him to modified work
on December 19, 2005.
In a June 16, 2005 statement, appellant alleged that he was subjected to harassment and
discrimination by coworkers and supervisors for the past two years. He also alleged an unsafe
work environment. In an undated statement, appellant alleged that for the past 18 months he had
been discriminated against and harassed by management and his coworkers. He also alleged that
nothing was done by management or the union when he informed them of the harassment.
Appellant also claimed his work environment is hostile and unsafe. Specifically, he alleged
management and coworkers called him an illegal alien, gay and a cry baby; that he was falsely
accused of sexually harassing female coworkers, that no action was taken regarding his
coworkers harassing him and that he was required to undergo a fitness for duty without any basis
or prior disciplinary action. As a result of all these actions, appellant has regular panic attacks
and suffers depression.

2

Appellant was removed from the employing establishment for being absent without leave effective
March 10, 2006.

2

By letter dated January 10, 2006, the Office informed appellant the evidence was
insufficient to support his claim. Appellant was advised as to the type of factual and medical
evidence required to support his emotional condition claim.
On May 18, 2006 the Office received a complete copy of an April 16, 2004 EEO
Commission decision dismissing and rejecting appellant’s claims of discrimination and
harassment for investigation.
By decision dated May 19, 2006, the Office denied appellant’s claim, finding that he did
not sustain an emotional condition in the performance of duty. It found the factual evidence of
record insufficient to establish his claims of harassment and discrimination.
On March 9, 2007 appellant requested reconsideration.3 In support of his claim, he
submitted medical and factual evidence including his March 9, 2007 statement; copies of two
grievances and a settlement agreement regarding his failure to submit medical evidence to
support leave used in May and June 2005; a March 15, 2005 memorandum to appellant placing
him on restricted sick leave and an undated statement by Ms. Goff; an undated statement
regarding June 15, 2005 by Mr. Saclayan; an undated statement from Mr. Yokohama; a June 17,
2005 letter directing appellant for a fitness-for-duty evaluation; a summary of a February 26,
2004 meeting; March 21, 2005 no agreement letter regarding the inability to resolve a dispute
between appellant and Ms. Goff and Mr. Cooper; a June 17, 2005 statement by Mr. Cooper; an
undated newspaper article; a January 25, 2007 letter from the U.S. Office of Special Counsel
informing him it lacked jurisdiction over his complaint; an April 14, 2006 letter from the EEO
Commission informing him that it lacked subject matter jurisdiction over his complaint; a
March 9, 2004 Notice of Right to File an Individual Complaint form and a March 24, 20044
acknowledgement of receipt of an EEO complaint; a July 14, 2006 letter from the EEO
Commission informing appellant that his claim of discrimination was pending and a subsequent
letter dated December 6, 2006 enclosing a November 7, 2006 decision, which dismissed his
appeal; reports dated September 1 and 11, 2005, January 19 and 27, 2006 by Dr. Saba to
Ms. Avila-Pandey regarding his return to modified work; a copy of an April 5, 2005 EEO
complaint alleging harassment and racial discrimination; an undated work analysis report for
May and June 2005; an August 5, 2005 leave analysis form;5 a July 18, 2006 letter from the
National Labor Relations Board (NLRB) rejecting appellant’s appeal; a September 2, 2005
statement by Mr. Voigt; a May 24, 2005 agreement that work-related conversations are to be
done in private; a February 7, 2006 letter informing appellant that proper medical documentation
for leave since December 26, 2005 had not been submitted and a June 20, 2005 letter to Dr. Saba
3

The record contains an April 9, 2007 memorandum to file noting that three photographs had been received on
April 6, 2007 but were not scanned or retained for the file. There is no indication as to what the photographs were
or what information was on the compact disc. As the Office did not retain this evidence for the record and the
relevance of this evidence is not readily discernable regarding the issue in question, the Board is unable to make any
determination regarding it. See, e.g., G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007) (the
Board has no jurisdiction to review evidence that was not before the Office at the time of its final decision). See
also 20 C.F.R. § 501.2(c).
4

The author date is noted as March 25, 2004.

5

IFECS notes the author date as August 5, 2006.

3

by Ms. Shearer; a March 9, 2006 letter from the employing establishment notifying him of his
separation from federal employment; appellant’s undated statement; a December 29, 2005 letter
of demand -- payroll advance from the employing establishment; and a December 8, 2005 letter
informing appellant he was considered absent without leave as of December 1, 2005.
In his March 9, 2007 statement, appellant reiterated his allegations of harassment,
disparate treatment and working in an unsafe workplace. Specifically, he alleged that the union
did nothing when he was suspended and required to undergo a fitness-for-duty examination.
Appellant also alleged that he was treated differently because he was Hispanic and had no
influence than a former supervisor, Jerome Hippol, who was demoted instead of being fired
in 2004. In support of his allegation that he was unfairly disciplined and subjected to different
treatment, he noted that a coworker had been drinking during work time and this coworker was
not suspended or required to have a fitness-for-duty examination while appellant was. Appellant
also reiterated his allegation that coworkers called him names such as slacker and gay. He also
alleged that he was harassed because he would not wear the employing establishment regulation
cap. Appellant related that he became upset when Mr. Copper had new caps in his office which
were handed out to people except for appellant.
By nonmerit decision dated June 18, 2007, the Office denied appellant’s request for
reconsideration. It found the medical and factual evidence submitted in support of his request
were repetitive and cumulative.6
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,7 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.8 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.9 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.10

6

The Board notes that, following the June 18, 2007 nonmerit decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
7

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

9

Id. at § 10.607(a).

10

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).

4

ANALYSIS
On March 9, 2007 appellant disagreed with the Office’s May 18, 2006 decision, which
denied his claim on the grounds that the evidence of record did not establish any compensable
work factors. The underlying issue on reconsideration was whether he established a
compensable factor of employment with regard to his emotional condition claim. The Board
finds that appellant did not show that the Office erroneously applied or interpreted a specific
point of law, advance a relevant new argument not previously considered nor did he provide any
relevant or pertinent new evidence regarding whether he sustained an emotional condition in the
performance of duty.11
In his March 9, 2007 statement, which was received on March 26, 2007, appellant
essentially reiterated his previous arguments regarding harassment, an unsafe workplace and
inappropriate discipline. As noted above, he made these allegations with his initial complaint,
which the Office found were unsubstantiated or noncompensable. The Board finds that as
appellant reiterated his prior contentions regarding the actions at the employing establishment
which he believed were stressful, that were previously reviewed and considered by the Office,
they were insufficient to warrant further merit review. As the Board has held, the submission of
evidence which repeats or duplicates evidence that is already in the case record does not
constitute a basis for reopening a case for merit review.12
Appellant submitted documents concerning the denial of his disability claim by the Social
Security Administration; his complaint to the U.S. Office of Special Counsel; grievances;
settlement agreements; appeals and decisions by the NLRB and the EEO Commission, letters
from the employing establishment requesting repayment of a payroll advance, return to duty
letters, a September 2, 2005 statement by Mr. Voigt and letters dated January 19 and 27, 2006 by
Dr. Saba. The vast majority of these documents were previously submitted to the Office or were
substantially similar to previously submitted documents. Some of the documents while new,
such as Dr. Saba’s letters, Mr. Voigt’s September 2, 2005 statement, the appeals and decisions
by the NLRB and EEO Commission, are not relevant. None of these documents address
appellant’s allegations of harassment, discrimination and being subjected to an unsafe
workplace. His claims before the EEO Commission were dismissed and the settlement
agreements contain no acknowledgement of fault. The issue before the NLRB involved the
union’s failure to represent appellant in a grievance. Whether or not the union failed to represent
appellant in a grievance is irrelevant to appellant’s allegations of harassment and discrimination
by the employing establishment. Generally, union activities are not considered within the course
of employment.13 Thus, the Board finds that none of these documents are relevant to the merit
11

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007) (section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).
12

Khambandith Vorapanya, 50 ECAB 490 (1999); John Polito, 50 ECAB 347 (1999); David J. McDonald, 50
ECAB 185 (1998).
13

See generally Phyllis A. Sjoberg, 57 ECAB 409 (2006) (the general rule is that union activities are personal in
nature and not within the course of employment).

5

issue of this case, i.e., whether appellant established a compensable factor of employment. The
Board has held that the submission of evidence which does not address the particular issue
involved does not constitute a basis for reopening a case.14
Appellant also submitted duplicate copies of statements by coworkers and management
and reports by Dr. Saba, which were already of record and previously reviewed by the Office.
The submission of evidence which repeats or duplicates evidence that is already in the case
record does not constitute a basis for reopening a case for merit review.15 The Board, therefore,
finds that this evidence is insufficient to warrant reopening appellant’s claim for further merit
review.
Further, appellant submitted various reports from Ms. Avila-Pandey. However, the
evidence from Ms. Avila-Pandey, a family therapist, is not competent medical evidence as she is
not a physician under the Act.16 Moreover, the underlying issue in this case is factual, i.e.,
whether appellant established a compensable factor of employment, which her reports did not
address. The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.17 Thus, the reports by
Ms. Avila-Pandey are insufficient to warrant reopening appellant’s claim for further merit
review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As he did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.18
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

14

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007).

15

Patricia G. Aiken, 57 ECAB 441 (2006).

16

See David P. Sawchuk, 57 ECAB 316 (2006); James Robinson, Jr., 53 ECAB 417 (2002). Section
8101(2) provides that a physician includes, surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by state law.
17

M.E., supra note 14.

18

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 18, 2007 is affirmed.
Issued: November 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

